Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm the result reached by the Trial Judge. The majority’s assertion that the determination of eligibility for youthful offender status is determined not at the time of sentencing but at the time conviction is entered, is not in accord with CPL 720.20 (subd 1), which provides, in relevant part, “at the time of pronouncing sentence the court must determine whether or not the eligible youth is a youthful offender.” Therefore, in the instant case, as soon as the Trial Judge had granted defendant’s motion to be treated as a youthful offender on the firearm charge and sentenced him to probation, the defendant had been adjudicated a youthful offender and was thereby rendered ineligible to be treated as a youthful offender on the burglary charge. (People v Green, 75 AD2d 625.) Even if this defendant were an eligible candidate for youthful offender status on both felony offenses, his application should be denied in light of his second felonious offense committed while released on his own recognizance from his first felonious offense.